Citation Nr: 1535542	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  07-07 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 19, 2003, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1969. 

In February 2009, the Board denied the claim.  The Veteran appealed to the Veterans Claims Court.  In a March 2011 memorandum decision, the Court vacated the decision and remanded the matter to the Board.  In December 2011, the Board remanded the issue to the RO for additional development.  The RO completed all requested development and the matter is properly before the Board at this time for adjudication.


FINDINGS OF FACT

1.  In September 1997, the Veteran filed his original claim for VA benefits and included a claim of entitlement to service connection for PTSD.  He also made a note on the claim that he was reporting "personal assault."

2.  In November 1997, the RO asked the Veteran to provide information regarding PTSD secondary to personal assault.  He received notice that the claim was denied in August 1998 and he did not initiate an appeal.

3.  The first medical evidence of a diagnosis of PTSD was September 28, 1999.

4.  The Veteran filed a claim to reopen in August 2003.

5.  In October 2006, the RO granted entitlement to service connection for PTSD, based partly on information received from the Veteran regarding in-service stressors as well as information obtained from official service department records regarding his unit and air base.


CONCLUSION OF LAW

The criteria for an effective date of September 28, 1999, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an award of service connection for PTSD prior to August 19, 2003, the effective date assigned by the RO based on the date of receipt of the petition to reopen the claim for this disability.  Specifically, he requests an effective date of August 31, 1997, the date of his claim of entitlement to service connection for PTSD.

The law and regulations governing effective dates indicate that, unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For service connection claims, the effective date is the day after separation from service or date entitlement arose, if a claim is received within one year of separation from service; otherwise the general rule applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Also applicable here, under the provisions of 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event, but do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department.

In addition, service connection for PTSD requires medical evidence diagnosing this disorder based on examination findings and in accordance with the DSM; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).  

Historically, the Veteran filed a claim for PTSD that was received by the RO in September 1997.  In a November 1997 letter, the RO addressed PTSD with regard to personal assault but did not provide him information or the appropriate form to complete regarding any other claimed in-service stressors.  He was notified of the denial of this claim in August 1998 but did not initiate an appeal.  The denial was based on the lack of a diagnosis of PTSD as well as a lack of a corroborated in-service stressor.  The rating decision noted that he had not provided any stressor information, despite being requested to do so.

The first medical evidence showing a diagnosis of PTSD is dated in March 2000.  However, prior to that date, the Veteran initially sought mental health treatment on September 28, 1999.  At that time, he was evaluated and provided with a diagnosis of rule/out PTSD.  It was then noted that he would be referred to a PTSD expert for further analysis.  There is an indication that he began attending a PTSD support group as early as January 2000.

On August 19, 2003, the Veteran submitted a claim to reopen service connection for PTSD.  Service-connection for PTSD was ultimately granted in October 2006 based, in part, on service department records that had been obtained showing that his unit had been attacked in August 1968.  He had provided this as a claimed in-service stressor after he was solicited for this information during the development of his August 2003 claim.  August 19, 2003, was established as the effective date.

For the following reasons, the Board finds that entitlement to service connection for PTSD arose on September 28, 1999.  As such, that is the appropriate effective date for the award of service connection.

Specifically, relevant service department records were obtained after the denial of the Veteran's initial claim in August 1998, and those records served as the basis for the grant of entitlement to service connection for PTSD.  While he had not provided information regarding the specific stressor that was eventually corroborated prior to August 2003, VA did not give him the appropriate notification prior to that date.  

As noted above, the letter sent to the Veteran in November 1997 addressed only PTSD with regard to personal assault but did not provide him information regarding any other claimed in-service stressors.  It is unclear from his original claim whether his PTSD was claimed only on the basis of personal assault or also on another basis.  Therefore, in compliance with the Court's memorandum decision, he was not provided notice in November 1997 with regard to stressors other than those related to personal assault.

Because of this lack of notification, the Veteran was not able to provide the requisite information regarding his claimed stressors in order for VA to request corroborating evidence.  Therefore, the criteria of 38 C.F.R. § 3.156(c) applies, in that relevant service department records were not obtained prior to the August 1998 denial, and this was not due to his failing to provide sufficient information, since VA failed to give him the appropriate notice at that time.  As such, the claim should have been reconsidered instead of reopened and remains on appeal from the claim received by VA in September 1997.

In finding that the date of September 28, 1999, is the appropriate date on which entitlement to service connection for PTSD first arose, the Board notes that while that record did not contain a clear diagnosis of PTSD at that time, it was obvious from the subsequent evidence that he was soon thereafter evaluated by a PTSD expert who found that the criteria for the disorder were met.  Furthermore, he discussed his in-service stressors with the treatment care provider in September 1999, and the service department records that were thereafter obtained and corroborated his stressor were constructively before VA in September 1999.  

However, there is no medical evidence dated prior to September 28, 1999, that shows or even suggests that the Veteran was diagnosed with PTSD.  His own statements, as well as those of his spouse, reporting that he had PTSD prior to that time cannot be considered to satisfy the requirement that medical evidence show a diagnosis of PTSD, since there is no evidence that he or his spouse are medical professionals.  Therefore, the competent evidence does not support an effective date prior to September 28, 1999.  

As such, the effective date of September 28, 1999, for service connection for PTSD is assigned, and, to the extent that the Veteran seeks an even earlier date, the evidence is against the claim, and it is denied.

Finally, the Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As to the earlier effective date claim, as noted above, that claim stems from the appeal of the grant of service connection for PTSD.  

Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

In addition, VA fulfilled its duty to assist the Veteran with regard to the earlier effective date claim in obtaining any identified and available evidence needed to substantiate the claim, and there is no evidence that there are any outstanding, relevant records that have not yet been requested.  Furthermore, in accordance with the Board's December 2011 remand, the RO has completed all instructed development.  

Specifically, the RO obtained records from the Railroad Retirement Fund.  In addition, to the extent available, records from the Social Security Administration were obtained.  Next, all VA medical records from identified VA facilities dated before February 2001 were obtained and associated with the claims file.  In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to an effective date of September 28, 1999, for the award of service connection for PTSD is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


